IT IS ORDERED that leave to appeal is granted, and the order of the Law Division is summarily reversed. At the penalty phase of defendant’s trial, the State may offer an N.J.S.A. 2C:ll-3e(4)(g) aggravating factor based on the felony murder of Michele Steller Patterson, without prejudice to defendant raising that issue on the merits in a timely direct appeal filed after the entry of final judgment.
ORDERED that the single-Justice stay of the order of the Law Division, entered November 10,1999, is dismissed as moot.
PORITZ, C.J. and O’HERN, GARIBALDI, STEIN, LONG and VERNIERO, JJ., join in the Court’s Order.
COLEMAN, J., would grant leave to appeal and determine the issue on the merits through an accelerated appeal that would become the law of the case.